       Case 4:19-cv-00944-KGB-ERE Document 59 Filed 09/15/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BILLY JONES                                                                           PLAINTIFF

v.                              Case No. 4:19-cv-00944-KGB-ERE

WENDY KELLEY,
Director, Arkansas Department
of Correction, et al.                                                             DEFENDANTS

                                               ORDER

        The Court has received the Partial Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 56).1 In the Partial Recommended Disposition, Judge

Deere recommends that the Court grant the motion for summary judgment of defendants Wendy

Kelley, Yolanda Clark, James Gibson, and Dexter Payne (“ADC defendants”) based on plaintiff

Billy Jones’s failure to exhaust grievances as to the claims he raises against them in his complaint

(Id., at 7). Mr. Jones filed objections to the Partial Recommended Disposition (Dkt. No. 58). For

the reasons discussed below, after a review of the Partial Recommended Disposition, Mr. Jones’s

objections, as well as a de novo review of the record, the Court adopts the Partial Recommended

Disposition as its findings in all respects.

        The Partial Recommended Disposition recommends that the Court grant the ADC

defendants’ partial motion for summary judgment because Mr. Jones did not exhaust his

administrative remedies as to the constitutional claims he brings against the ADC defendants, in

violation of the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). (Dkt. No. 56, at 2-

7). The ADC defendants concede that Mr. Jones did exhaust five medical grievances and three

non-medical grievances relevant to the claims in this lawsuit, but Mr. Jones did not identify any


        1
         After Judge Deere entered the Partial Recommended Disposition, the case was reassigned
to United States Magistrate Judge Edie R. Ervin (Dkt. No. 57).
       Case 4:19-cv-00944-KGB-ERE Document 59 Filed 09/15/21 Page 2 of 3




of the ADC defendants by name or title in any of these medical grievances (Dkt. No. 52-2, ¶¶ 4-8,

52-3, ¶¶ 5-9).

       Further, the ADC defendants assert, and Mr. Jones does not contest, that Administrative

Directive 14-16 of the Arkansas Department of Correction (“ADC”) requires inmates, when

submitting grievances, to “name each individual involved for a proper investigation and response

to be completed by ADC.” (Dkt. No. 52-1, at 4-5). Administrative Directive 14-16 also warns

inmates that, if they fail to name “all parties during the grievance process,” they “may have their

lawsuit or claim dismissed by the court . . . for failure to exhaust against all parties.” (Id.). As the

prison’s grievance procedures “define the boundaries of proper exhaustion” under the PLRA,

Jones v. Bock, 549, U.S. 199, 218 (2007), Mr. Jones is required to follow Administrative Directive

14-16 in order to exhaust his administrative remedies. Accordingly, the Partial Recommended

Disposition concludes that, because grievances Mr. Jones filed related to his claims in this lawsuit

do not identify the ADC defendants by name or title, Mr. Jones failed to exhaust his administrative

remedies as to his claims against the ADC defendants.

       In his objections to the Partial Recommended Disposition, Mr. Jones’s claims that Judge

Deere should have granted his motion for assistance of counsel (Dkt. No. 58). Mr. Jones also

contends that the Court should “see the uphill battle that is placed on any inmate in the Arkansas

Department of Correction. Any and all decisions that are made have a chain of command that

would involve Clark, Gibson, Payne, [and] Kelley in that order.” (Dkt. No. 58, at 5-6).

Additionally, Mr. Jones asserts that defendant Estella Bland “should be held responsible for her

actions to not provide adequate [and] reasonable care” (Id., at 6).

       As set forth in Judge Deere’s prior Orders, this is a civil case and, unlike in criminal cases,

there is no right to have an appointed lawyer (Dkt. Nos. 2, 36). Mr. Jones has adequately



                                                   2
      Case 4:19-cv-00944-KGB-ERE Document 59 Filed 09/15/21 Page 3 of 3




represented himself thus far in this lawsuit (Id.). Further, Mr. Jones was not entitled to counsel

during the grievance process, which is at issue in the ADC defendants’ motion for summary

judgment. Judge Deere’s denial of Mr. Jones’s request for appointed counsel is not grounds to

reject Judge Deere’s Partial Recommended Disposition.

       Mr. Jones presents no evidence in his objections that he named the ADC defendants in his

medical or non-medical grievances related to his claims in this lawsuit. Defendant Estella Bland

remains a defendant in this lawsuit, and she has not, at this stage, filed a motion for summary

judgment. Accordingly, given that the record is bereft of any evidence that Mr. Jones identified

the ADC defendants by name in his exhausted medical and non-medical grievances related to this

lawsuit as required by ADC policy, the Court agrees with Judge Deere that Mr. Jones did not

properly exhaust his administrative remedies as to the claims he has asserted against the ADC

defendants.

       After a review of the Partial Recommended Disposition, Mr. Jones’s objections, as well as

a de novo review of the record, the Court adopts the Partial Recommended Disposition as its

findings in all respects (Dkt. No. 56). The Court therefore grants the ADC defendants’ motion for

summary judgment on exhaustion and dismisses without prejudice Mr. Jones’s claims against Ms.

Kelley, Ms. Clark, Mr. Gibson, and Mr. Payne (Dkt. No. 50). Mr. Jones may proceed with his

claims against separate defendants Estella Bland and Denise Powell.

       It is so ordered this 15th day of September, 2021.

                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                3
